Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.

ANDRES GOMEZ,

Plaintiff,
Vv.
FIRST BANCORP. and FIRSTBANK
PUERTO RICO d/b/a FIRSTBANK.
FLORIDA,

Defendants.

/
CLASS ACTION COMPLAINT

 

Comes now Andres Gomez ("Plaintiff), on behalf of himself and all others similarly

situated and alleges as follows:

INTRODUCTION
1. Plaintiff, Andres Gomez, brings this action individually and on behalf of all
others similarly situated against FIRST BANCORP and FIRSTBANK PUERTO RICO d/b/a
FIRSTBANK FLORIDA ("Defendants"), alleging violations of Title III of the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, "ADA").
2. Plaintiff is a blind individual. He brings this civil rights class action against
Defendants for offering and maintaining an internet website that is not fully accessible and

independently usable by visually impaired individuals.

3. Plaintiff Gomez has visited Defendants’ website, www.lfirstbank.com (the
“website”’).
4. Defendants offer their banking-related website to the general public and as such,

have subjected themselves to the ADA. Defendants’ website is offered as a tool to view available

1
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 2 of 11

banking accounts, savings accounts and products (including certificates of deposit and IRA
accounts), home mortgage loans, auto loans, going online to manage accounts opened at brick and
mortar locations, locate the Defendants’ brick and mortar banking locations and obtain other
information, including career opportunities and corporate information. As a result, the website
must interact with Defendants’ banking, savings, lending and other products, brick and mortar
physical banking locations, etc., and in doing so must comply with the ADA, which means it must
not discriminate against individuals with disabilities and may not deny full and equal enjoyment
of services afforded to the general public.

5. Blind and visually impaired consumers use screen reading software or other
assistive technologies in order to access website content. Defendants’ website, however, contains
digital barriers, limiting the ability of blind and visually impaired consumers to access their
content.

6. Defendants’ website does not properly interact with screen reader software in a
manner that will allow the blind and visually impaired to fully enjoy and benefit from the website,
nor does the site provide other means to accommodate the blind and visually impaired.

7. Plaintiff Gomez has visited Defendants’ website in the past in conjunction with
banking, lending, savings, and other products, career opportunities and making visits to
Defendants’ Miami-Dade County brick and mortar banking locations, and intends to visit the
website in conjunction with visit(s) to its Miami-Dade County brick and mortar banking locations
(one which is located less than one mile from Plaintiff's residence) in the future (and obtain other
information) to purchase said services and/or products. However, unless Defendants are required
to eliminate the access barriers at issue, and required to change its policies so that access barriers

do not reoccur on Defendants’ website, Plaintiff will continue to be denied full and equal access
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 3 of 11

to the website and integrated and related Miami-Dade County brick and mortar locations as
described, and will be deterred from fully using Defendants’ website in conjunction with its
integrated physical locations and services.
8. The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks
in this action. The ADA provides, in part:
[i]n the case of violations of . . . this title, injunctive relief
shall include an order to alter facilities to make such facilities readily
accessible to and usable by individuals with disabilities ... Where
appropriate, injunctive relief shall also include requiring the ...
modification of a policy ...

42 U.S.C. § 12188(a)(2).

9. Therefore, on behalf of a class of similarly situated individuals, Plaintiff seeks a
declaration that Defendants’ website violates federal law as described and an injunction requiring
Defendants to modify their website so that it is fully accessible to, and independently usable by,
blind or visually impaired individuals. Plaintiff further requests that the Court retain jurisdiction
of this matter for a period to be determined to ensure that Defendants come into compliance with
the requirements of the ADA and to ensure that Defendants have adopted and is following an
institutional policy that will, in fact, cause Defendants’ website to remain in compliance with the
law.

JURISDICTION AND VENUE
10. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 12188.

il. Plaintiff's claims arose in this judicial district and Defendants do substantial

business in this judicial district.

12. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 4 of 11

is the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.

PARTIES

13. Plaintiff, ANDRES GOMEZ, is and, at all times relevant hereto, was a resident
of the State of Florida. Plaintiff ANDRES GOMEZ is and, at all times relevant hereto, has been
legally blind and is therefore a member of a protected class under the ADA.

14, Defendant, FIRST BANCORP, is a banking Corporation incorporated
in Puerto Rico.

15. Defendant, FIRSTBANK PUERTO RICO, is a banking Corporation
incorporated in Puerto Rico, qualified to do business in Florida. Upon information and
belief, Defendant, FIRSTBANK PUERTO RICO, is a subsidiary of or otherwise
affiliated with Defendant, FIRST BANCORP. Defendant, FIRSTBANK PUERTO
RICO, also does business as FIRSTBANK FLORIDA, and is the owner of such
trademarked name.

16. Defendants, FIRST BANCORP and FIRSTBANK PUERTO RICO d/b/a
FIRSTBANK FLORIDA, own, operate and/or maintain several brick and mortar banking
locations throughout Florida, including a location in Coral Gables, Miami-Dade County (which is
less than one (1) mile from Plaintiff's residence). Defendants, FIRST BANCORP and
FIRSTBANK PUERTO RICO d/b/a FIRSTBANK FLORIDA, also own, operate, and maintain a

website for its banking and lending related products (as well as for career opportunities), which

offer services to the public.

17. Defendants, FIRST BANCORP and FIRSTBANK PUERTO RICO d/b/a

FIRSTBANK FLORIDA, and their website work collectively, are heavily integrated, and are
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 5 of 11

public accommodations pursuant to 42 U.S.C. § 12181(7)(F).
FACTS

18. Defendants own, operate and control their website, www.1firstbank.com, which
offers services related to Defendants’ banks and their banking, savings and lending related
products and which provides information as to locating their physical banking locations, as well
as other functions, including viewing potential career opportunities (for which resumes must be
submitted online). As a result, the Defendants’ website is heavily integrated with and works in
conjunction with its brick and mortar physical banking locations, to include the Coral Gables

branch which is less than one (1) mile from Plaintiff’s domicile.

19. Blind and visually impaired individuals may access websites by using
keyboards in conjunction with screen reader software that converts text to audio. Screen reader
software provides the primary method by which a visually impaired person may independently use
the Internet. Unless the websites are designed to be accessed with screen reader software, visually
impaired individuals are unable to fully access websites and the information, products, and services
available through the sites.

20. The international website standards organization, W3C, has published WCAG
2.0 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.0 AA provides
widely accepted guidelines for making websites accessible to individuals with
disabilities and compatible with screen reader software. These guidelines have been endorsed
by the United States Department of Justice and numerous federal courts.

21. Plaintiff uses screen reader software in order to access a website's content.
However, despite several attempts, Defendants’ website did not integrate with Plaintiff's software,

nor was there any function within the website to permit access for visually impaired individuals
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 6 of 11

through other means. Plaintiff was denied the full use and enjoyment of the facilities and
services available on Defendants’ website as a result of access barriers on the website in

conjunction with Plaintiff's use and patronage of Defendants’ brick and mortar banking location.

22. Defendants’ website does not meet the WCAG 2.0 AA level of accessibility.

23. By failing to adequately design and program its website to accurately and
sufficiently integrate with screen reader software, Defendants have discriminated against
Plaintiff and others with visual impairments on the basis of a disability by denying them full

and equal enjoyment of the website, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

24. As aresult of Defendants’ discrimination, Plaintiff was unable to use Defendants’
website and suffered an injury in fact including loss of dignity, mental anguish and other tangible
injuries.

25. The barriers at the website have caused a denial of Plaintiff s full and equal
access multiple times in the past, and now deter Plaintiff from attempting to use Defendants’
website, in conjunction with Plaintiff's visits to Defendants’ brick and mortar locations to purchase

and/or participate in Defendants’ available products and services that are listed online in its

noncompliant website.

26. If Defendants’ website was accessible, Plaintiff could independently research
products and services offered at its bank and view and apply for employment opportunities as well
as enjoy the other functions on the website.

27. Although Defendants has centralized policies regarding the maintenance and
operation of its website, Defendants has never had a plan or policy that is reasonably calculated to
make its website fully accessible to, and independently usable by people with visual impairments.

28. Without injunctive relief, Plaintiff and other visually impaired individuals will
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 7 of 11

continue to be unable to independently use Defendants’ website in violation of their rights under

the ADA.

CLASS ALLEGATIONS
29. Plaintiff brings this class action on behalf of himself and all others similarly
situated pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf
of all legally blind individuals who have attempted, or will attempt, to access Defendants’ website

using screen reader software.

30. Numerous Class: The class described above is so numerous that joinder of all
individual members in one action would be impracticable. The disposition of the individual claims
of the respective class members through this class action will benefit both the parties and this
Court.

31. Typicality: Plaintiff's claims are typical of the claims of the members of the
class. The claims of the Plaintiff and members of the class are based on the same legal theories
and arise from the same unlawful conduct.

32. Common Questions of Fact and Law: There is a well-defined community of
interest and common questions of fact and law affecting members of the class in that they all
have been and/or are being denied their civil rights to full and equal access to, and use and
enjoyment of, Defendants’ facilities and/or services due to Defendants’ failure to make their
website fully accessible and independently usable as above described.

33. Adequacy of Representation: Plaintiff is an adequate representative of the class
because his interests do not conflict with the interests of the members of the class. Plaintiff will
fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 8 of 11

who are competent and experienced in the prosecution of class action litigation, generally, and

who possess specific expertise in the context of class litigation under the ADA.

34. Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because
Defendants have acted or refused to act on grounds generally applicable to the Class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

SUBSTANTIVE VIOLATIONS

Title Ill of the ADA, 42 U.S.C. § 12181 et seq.

35. The allegations contained in the previous paragraphs are incorporated by
reference.
36. As pled above, the website, together with the integrated brick and mortar

banking location, are places of public accommodation.

37. Section 302(a) of Title IIH of the ADA, 42 U.S.C. § 12101 et seg., provides: "No
individual shall be discriminated against on the basis of a disability in the full and equal enjoyment
the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation." 42 U.S.C. § 12182(a).

38. Defendants’ banks and accompanying website are public accommodations

within the definition of Title III of the ADA, 42 U.S.C. § 12181(7)(F').

39. Under Section 302(b)(2) of Title II] of the ADA, it is unlawful discrimination to
deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(1).
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 9 of 11

40. Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to
deny individuals with disabilities the opportunity to participate in or benefit from the goods,
services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii’).

41, Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

a failure to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford such
goods, services, facilities, privileges, advantages or
accommodations to individuals with disabilities, unless the entity
can demonstrate that making such modifications would
fundamentally alter the nature of such goods, services, facilities,
privileges, advantages or accommodations; and a failure to take such
steps as may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of
auxiliary aids and services, unless the entity can demonstrate that
taking such steps would fundamentally alter the nature of good,
service, facility, privilege, advantage or accommodation being
offered or would result in an undue burden

42. Title III requires that "[a] public accommodation shall furnish appropriate auxiliary
aids and services where necessary to ensure effective communication with individuals with
disabilities." 28 C.F.R. § 36.303(c)(1). The regulation sets forth numerous examples of "auxiliary
aids and services," including "...accessible electronic and information technology; or other
effective methods of making visually delivered materials available to individuals who are blind or

have low vision." 28 C.F.R. § 36.303(b).

43. The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is blind and has a disability that substantially
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 10 of 11

limits the major life activity of seeing, within the meaning of 42 U.S.C. §§ 12102(1)(A') and
(2)(A), has been denied full and equal access to Defendants’ website. Plaintiff has not been
afforded the services, privileges and advantages that are provided to other patrons who are not
disabled, and/or have been provided services, privileges and advantages that are inferior to those
provided to non-disabled persons. These violations are ongoing as Defendants have failed to make

any prompt and equitable changes to its website and policies in order to remedy its discriminatory

conduct.

44. Pursuant to the ADA and the remedies, procedures and rights set forth and
incorporated therein, Plaintiff, on behalf of himself and on behalf of all others similarly situated,
requests relief as set forth below.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, on behalf of himself and the members of the class, prays for:

a. A Declaratory Judgment that at the commencement of this action Defendants are
in violation of the specific requirements of Title III of the ADA, described above, and the relevant
implementing regulations of the ADA, in that Defendants took no action that was reasonably
calculated to ensure that its website was fully accessible to, and independently usable by, blind
individuals;

b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2), 29 U.S.C.A. § 794a,
28 CFR § 36.504 (a), and 29 U.S.C.A. § 794a which directs Defendants to take all steps necessary
to bring their website into full compliance with the requirements set forth in the ADA and that
statute’s implementing regulations, so that its website is fully accessible to, and independently
usable by, blind individuals, and which further directs that the Court shall retain jurisdiction for a

period to be determined to ensure that Defendants have adopted and are following an institutional

10
Case 1:19-cv-20559-CMA Document 1 Entered on FLSD Docket 02/12/2019 Page 11 of 11

policy that will in fact cause Defendants to remain fully in compliance with the law;

c. An Order certifying the class proposed by Plaintiff, and naming Plaintiff as class
representatives and appointing his counsel as class counsel;

d. Payment of attorneys’ fees and costs incurred in this lawsuit;

e. Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205, 29 U.S.C.A. § 794a,

and 28 CFR § 36.505; and,

f. Whatever other relief the Court deems just, equitable and appropriate.

Dated: February 6", 2019.

Respectfully submitted,

GARCIA-MENOCAL & PEREZ, P.L.
Attorneys for Plaintiff

4937 S.W. 74" Court

Miami, FL 33155

Telephone: (305) 553-3464

Facsimile: (305) 553-3031

Primary E-Mail: ajperez@lawgmp.com
Secondary E-Mail: mpomares@lawgmp.com

 

By: __/s/_Anthony J. Perez
ANTHONY J. PEREZ
Florida Bar No.: 535451

11
